— Order of the Supreme Court, New York County (Kenneth Shorter, J.), entered September 25, 1984, dismissing plaintiff’s second cause of action seeking a division of community property acquired by the parties while they were domiciliaries of the State of California and such other property as has been acquired in exchange therefor while they were domiciliaries of the State of New York, affirmed, without costs.
In affirming, we do not pass judgment on whether plaintiff’s interest in the community property in question survived the removal of the parties’ domicile from California to this State. It is sufficient for our purposes to note that under California law, distribution of community property between spouses may not be compelled during the life of the marriage. The rule originally judge-made (Jacquemart v Jacquemart, 142 Cal App 2d 794, 299 P2d 281), is now embodied in statute (Cal Code of Civ Pro § 872.210). Plaintiff acquired no greater right to distribution upon the removal of the parties to this State than she had when the parties were domiciled in California. The appropriate time to determine the issue presented by plaintiff’s second cause of action will come into being if and when the marriage is dissolved or otherwise terminated. Concur — Sandler, J. P., Carro, Bloom and Kassal, JJ.